DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Information Disclosure Statement
2.       The information disclosure statement (IDSs) submitted on 12/27/2021, 08/10/2021 and 04/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
3.      The drawings submitted on 12/17/2020 are accepted.

Claim Rejections - 35 USC § 102
4.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.       Claims 1, 3, 6, 8-13, 15-16  and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter et al., (US 9,855,887 B1), hereinafter refer to as Potter.

    PNG
    media_image1.png
    436
    541
    media_image1.png
    Greyscale

          As to claim 1, Potter in FIG. 2 discloses a light emitting device comprising: 
an array of LEDs (FIG. 2, 208, col.10, lines 8-12 discloses if the light sources is an array of LEDs can be individually controlled to form illumination pattern, and col.14, lines 5-8 discloses array of light source 208 is this kind of light sources); 
an optical element (FIG. 2, 212) arranged to collect light emitted by the LEDs and form an output beam from the light emitting device (as shown in FIG. 2, col.4, lines 41-47); 
a motion detector (FIG. 2, 224) configured to detect motion of the light emitting device (col.13, lines 21-26); and 
a controller (FIG. 2, 218) configured to receive input from the motion detector and control operation of the LEDs to steer the output beam to compensate for motion of the light emitting device with respect to an external environment and maintain a predetermined direction (FIG. 2, 202) for the output beam with respect to the external environment (col.13, lines 13-18 and col.13, lines 33-41).  
          As to claim 3, the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the LEDs are configured to output white light (col.11, line 33).  
          As to claim 4, the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the LEDs are independently operable (col.11, lines 39-42).  
          As to claim 6, the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein groups of the LEDs are independently operable (col.14, lines 5-25).  
          As to claim 8, the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the optical element is or comprises a lens (col.4, lines 46-47).  
          As to claim 9, the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the controller is configured to control operation of the LEDs to alter collimation of the output beam by changing the number of LEDs operated to form the output beam (col.14, lines 5-25 discloses the individual light source or sub-group of light sources can be activated or deactivated).  
          As to claim 10, the light emitting device of claim 9, Potter in FIG. 2 further discloses wherein the controller is configured to change collimation of the output beam while steering the output beam (col.14, lines 5-38 discloses the individual light source or sub-group of light sources can be activated or deactivated, the beam is steering by independently activated or deactivated the individual light source or group, so the collimation is changed).  
          As to claim 11, the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the motion detector comprises an image sensor (FIG. 2, 220).  
          As to claim 12, the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the motion detector comprises an inertial sensor (col.13, lines 19-20).  
          As to claim 13, the light emitting device of claim 1, Potter in FIG. 2 further discloses the device further comprising a location detector (FIG. 1B, 120).  
          As to claim 15, Potter discloses a method of operating a light emitting device comprising an array of LEDs configured to provide an output beam from the device, the method comprising: 
aiming the output beam from the device at a target (FIG. 2, aiming the output beam from 210 directed by 212 to aim at a target 202, col.4, lines 41-47); 
detecting a change in position, orientation, or position and orientation of the light emitting device after aiming the output beam at the target (FIG.2, 224 detects the position of light source 208, col.13, lines 21-26); 
operating (FIG.2, by controller 218) the LEDs to steer the output beam to compensate for the change in position, orientation, or position and orientation of the light emitting device and maintain aim of the output beam on the target (col.12, lines 4-39).  
          As to claim 16, the method of claim 15, Potter further discloses the method comprising forming the output beam with an optical element (FIG. 2, 212) that collects light emitted by the LEDs (col.4, lines 41-47).  
          As to claim 18, the method of claim 15, Potter further discloses the method comprising altering the collimation of the output beam by changing the number of LEDs operated to form the output beam (col.14, lines 5-25 discloses the individual light source or sub-group of light sources can be activated or deactivated.
          As to claim 19, the method of claim 18, Potter further discloses the method comprising altering the collimation of the output beam while compensating for the change in position, orientation, or position and orientation of the light emitting device (col.14, lines 5-38 discloses the individual light source or sub-group of light sources can be activated or deactivated by controller 218 based on the signal received, the beam is steering by independently activated or deactivated the individual light source or group, so the collimation is changed, and col.12, lines 4-39 discloses one of the signal comes from 216).  
          As to claim 20, the method of claim 15, Potter further discloses the method comprising detecting (FIG. 2, by 220) the change in position, orientation, or position and orientation of the output beam from one or more images that include the target (FIG. 2, 220 capture the image of 202, and passes the information to controller 218, 218 uses the information and generates the control signal to control the beam of the light output, col.12, line 40-col.13, line 18).
Claim Rejections - 35 USC § 103
7.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Potter, and further in view of Lefaudeux et al., (US 20190264885 A1), hereinafter refer to as Lefaudeux.
          Regarding claim 2, the light emitting device of claim 1, Potter discloses a light emitting device as shown above. 
           Potter does not expressly disclose wherein the array of LEDs is monolithic as claimed. 
             Lefaudeux teaches of further teaches of an array of LEDs is monolithic (section 0072).
            It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use Lefaudeux’s monolithic array of LEDs in Potter’s to vary the size of the emitting area to produce the shape, formats and spacing to meet specific requirements so that the various of the design can be achieved. 
           Regarding claim 14, the light emitting device of claim 1, Potter discloses the LEDs are configured to output white light (col.11, line 33); and 
the LEDs are independently operable (col.11, lines 39-42).  
           Potter does not expressly disclose wherein the array of LEDs is monolithic as claimed. 
             Lefaudeux teaches of further teaches of an array of LEDs is monolithic (section 0072).
            It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use Lefaudeux’s monolithic array of LEDs in Potter’s to vary the size of the emitting area to produce the shape, formats and spacing to meet specific requirements so that the various of the design can be achieved. 

9.        Claims 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Potter, and further in view of Kraub et al., (US 2020/0198526 A1), hereinafter refer to as Kraub.
          Regarding claim 5, the light emitting device of claim 4, Potter discloses a lighting device as shown above.
          However, Potter does not teach steering the beam comprises operating one or more adjacent LEDs in sequence as claimed. Instead of that, Potter discloses the light sources can be individually controlled to form a certain pattern or controlling the intensity of the overall light output (see Potter’s in col.14, lines 5-38).
             Kraub teaches that light segments inside a headlamp of vehicle can be controlled to be on/off adjacent in sequence  (see Kraub’s section 0013).
            It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to control Potter’s LEDs dynamically as Kraub to improve the overall optical impression as taught by Kraub.
          Regarding claim 7, the light emitting device of claim 6, Potter discloses a lighting device as shown above.
          However, Potter does not teach steering the beam comprises operating one or more adjacent groups of LEDs in sequence as claimed. Instead of that, Potter discloses the subgroups of the light sources can be individually controlled to form a certain pattern or controlling the intensity of the overall light output (see Potter’s in col.14, lines 5-38).
             Kraub teaches that light segments inside a headlamp of vehicle can be controlled to be on/off adjacent in sequence  (see Kraub’s section 0013).
            It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to control Potter’s LEDs dynamically as Kraub to improve the overall optical impression as taught by Kraub.
          Regarding claim 17, the method of claim 15,  the light emitting device of claim 6, Potter discloses a lighting device as shown above.
          However, Potter does not teach the method comprising independently operating LEDs or groups of LEDs in sequence to steer the output beam as claimed. Instead of that Potter discloses the subgroups or each LED of the light sources can be individually controlled to form a certain pattern or controlling the intensity of the overall light output (see Potter’s in col.14, lines 5-38).
           Kraub teaches that light segments inside a headlamp of vehicle can be controlled to be on/off adjacent in sequence  (see Kraub’s section 0013).
            It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to control Potter’s LEDs dynamically as Kraub to improve the overall optical impression as taught by Kraub.








Conclusion	
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C./Examiner, Art Unit 2844                                                                                                                                                                                                        05/16/2022

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844